Dismissed and Memorandum Opinion and Concurring Memorandum Opinion filed
January 17, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01040-CR

                   ROBERT ANDREW WILLHELM, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 212th District Court
                           Galveston County, Texas
                         Trial Court Cause No. 36,362


    CONCURRING MEMORANDUM OPINION
      I respectfully decline to join the majority opinion but I concur in the court’s
judgment.

      Appellant was convicted and sentenced on September 8, 1980. He did not
file a notice of appeal until more than twenty-two years later. A defendant’s notice
of appeal must be filed within thirty days after sentence is imposed when, as in this
case, the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal that is filed in compliance with the requirements of
Texas Rule of Appellate Procedure 26 is essential to vest this court with
jurisdiction. See Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012);
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam). In a
case such as this in which an appeal is not timely perfected, this court has no
appellate jurisdiction and can take no action other than to dismiss the appeal.
Slaton, 981 S.W.2d at 210. Accordingly, because this court lacks appellate
jurisdiction, the appeal is properly dismissed.




                                       /s/       Kem Thompson Frost
                                                 Justice

Panel consists of Justices Frost, Christopher, and Jamison. (Christopher, J.,
majority)

Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2